Citation Nr: 0934312	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-39 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for the cause of the Veteran's 
death.  

2.  Entitlement to Department of Veterans Affairs (VA) non-
service-connected death pension benefits 

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran was noted to be in beleaguered status from 
January 17, 1942 to April 8, 1942; in no casualty status from 
April 9, 1942 to May 16, 1942; and to be a member of the 
Regular Philippine Army from May 17, 1945 to October 30, 
1945.  He had no recognized guerilla service.  He died in 
February 1996.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating determination of 
the VA Regional Office (RO) located in Manila, the Republic 
of the Philippines.  

The appellant appeared at a video conference at the RO before 
the undersigned Acting Veterans Law Judge in Washington, DC, 
in June 2009.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death in March 2000.  The appellant was notified of 
this determination later that month and did not appeal.  

2.  Evidence received since the denial of service connection 
for the cause of the Veteran's death in March 2000 does not 
relate to the unsubstantiated fact of relationship of death 
to service and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran did not possess the requisite service to 
allow the appellant to qualify for VA non-service-connected 
death pension benefits.

4.  At the time of his death, the Veteran had no service-
connected disabilities, and no claim of service connection 
for any disorder was pending.


CONCLUSIONS OF LAW

1.  The RO's March 2000 rating determination denying service 
connection for the cause of the Veteran's death on the basis 
that new and material evidence had not been received to 
reopen the claim became final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence sufficient to reopen service 
connection for the cause of the Veteran's death has not been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The service requirements for eligibility for VA non-
service-connected death pension benefits are not met.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2008).

4.  There is no basis for entitlement to accrued benefits.  
38 U.S.C.A. § 5121 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 
5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's status has been substantiated.  
In an April 2008 letter, the RO provided the appellant with 
notice that informed the appellant of the evidence needed to 
substantiate her claims.  The letter also told her what 
evidence she was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letter also told her to 
submit relevant evidence in her possession.  Moreover, in the 
present appeal, because the claim for service connection for 
the cause of the Veteran's death is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  

For the issue of whether new and material evidence has been 
received to reopen the claim of service connection for the 
cause of the Veteran's death, the Court has held that the 
VCAA notice in a new and material evidence claim must include 
(with some degree of specificity) notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The courts have held that VCAA compliant notice must be 
provided prior to the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Such 
was the case here.  In an April 2008 letter, the RO informed 
the appellant that service connection had previously been 
denied for the cause of the Veteran's death because the 
condition that had contributed to the Veteran's death was not 
caused by an injury or disease that began during service.  
The RO indicated that the appeal period had expired and that 
the decision was now final.  The RO notice stated that, in 
order for the appellant to reopen this claim, new and 
material evidence was needed, and notified that new and 
material evidence was evidence that raised a reasonable 
possibility of substantiating the claim.  

VA has also complied with its duty to assist the appellant in 
substantiating the claim.  It appears that all pertinent 
records have been requested and that all available records 
have been obtained.  Because the claim has not been reopened, 
the Veteran is not entitled to a VA examination.  38 C.F.R. 
§ 3.159(c)(4).

With regard to the claims for non-service-connected death 
pension benefits and accrued benefits, the basis of denial of 
these claims is lack of legal entitlement.  The VCAA notice 
and duty to assist provisions have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).

Reopening Service Connection for Cause of Death

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304 (2008).  A surviving spouse of a qualifying 
veteran who died as a result of a service-connected 
disability is entitled to receive dependency and indemnity 
compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

As noted above, the Veteran died in February 1996.  The 
causes of death listed on the Veteran's death certificate 
were immediate cause of death cardiopulmonary arrest; with 
the antecedent cause being listed as chronic obstructive 
pulmonary disease; and the underlying cause of far advanced 
pulmonary tuberculosis being reported.  

Service connection for the cause of the Veteran's death was 
initially denied in a March 1997 rating decision.  In denying 
service connection, the RO noted that the Veteran died in 
February 1996 with the death certificate showing the cause of 
death as cardiopulmonary arrest secondary to far advanced 
chronic obstructive pulmonary disease.  The RO rating 
decision noted that enlistment and discharge examinations 
were not available but that processing affidavits dated in 
May 1945 and October 1945 showed no report of any wound or 
illness incurred in service.  The RO rating decision found 
that chest x-ray reports from January 1990 and April 1995 
showed findings of pulmonary tuberculosis, pulmonary 
emphysema, bronchitis, and atheromatous aorta.  It further 
observed that a sputum examination performed in August 1990 
showed no acid fast bacilli on smear.  

The March 1997 RO rating decision indicated that there was no 
evidence of record to relate the cause of the Veteran's death 
with that of his active military service.  It further found 
that the death causing condition (COPD) was not shown in 
service.  The RO denied service connection for the cause of 
the Veteran's death on the basis that the evidence failed to 
show that it was related to military service.  

In July 1998, the appellant requested that service connection 
for the cause of the Veteran's death be reopened.  The 
appellant appeared at a hearing before a local hearing 
officer at the RO in January 2000.  She testified that the 
Veteran had had problems with his breathing from 1943 until 
his death in 1996, and that the Veteran's condition worsened 
throughout the years.  

In a March 2000 rating determination, the RO denied service 
connection for the cause of the Veteran's death.  The RO 
noted that service connection for the cause of the Veteran's 
death had been denied in March 1997, and that, absent a 
timely appeal, the decision became final.  It indicated that 
in order to reopen the claim new and material evidence was 
required.  The RO noted that, at the January 2000 hearing, 
the appellant attested that the Veteran always complained of 
shortness of breath and difficulty hearing and that he was 
taken to a lot of doctors from 1943 until his death in 1996.  
The RO observed that the appellant did not submit any 
treatment records dating from 1943 to support her claim.  

In a March 2000 rating determination, the RO found that new 
and material evidence had not been submitted.  It noted that 
when the issue involved a medical question of diagnosis or 
causation, competent medical evidence was required.  The 
March 2000 rating decision found that testimony from the 
appellant was not sufficient to establish a plausible claim 
because she was not competent to offer medical opinions.  
Reopening of the claim was denied.  The appellant was 
notified of this decision later that month and did not 
appeal.  Thus, this decision denying reopening of service 
connection for the cause of the Veteran's death also became 
final.  38 U.S.C.A. § 7105(c). 

Evidence received since the March 2000 rating determination 
includes a February 2007 letter from the appellant that 
indicated that the Veteran had been a POW who had escaped 
during the Bataan Death March; duplicate copies of the 
Veteran's death certificate, his Affidavits of Philippine 
service, and treatment records from the 1990's; a March 1995 
treatment record containing a diagnosis of pulmonary 
tuberculosis, pulmonary emphysema, and atheromatous aorta; a 
May 2008 statement from the appellant indicating that the 
Veteran had not been a POW; and the testimony of the 
appellant at her June 2009 videoconference Board personal 
hearing.

At the June 2009 videoconference Board personal hearing, the 
appellant testified that the Veteran had several symptoms 
during service that never went away.  She stated that he was 
always losing weight and had no appetite and also complained 
of chest pains.  She reported that the Veteran had malaria in 
service and that the symptoms associated with his malaria 
never really went away.  She further testified that the 
Veteran started having symptoms similar to pulmonary 
tuberculosis in 1943.  She testified that the symptoms of 
having difficulty breathing started in 1994.  The appellant 
also indicated that the Veteran did not have a claim pending 
with VA before his death.  

The duplicate treatment records are cumulative of evidence 
already of record.  The March 1995 treatment record contains 
diagnoses previously known at the time of the previous 
denials.  It does not provide any competent evidence of a 
link to the Veteran's period of service.  The testimony of 
the appellant as to her belief that the symptoms that the 
Veteran exhibited while in service were the symptoms which 
eventually led to his death are do not raise a reasonable 
possibility of substantiating the claim because lay persons 
are not competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For these reasons, the Board finds that evidence received 
since the denial of service connection for the cause of the 
Veteran's death in March 2000 does not relate to the 
unsubstantiated fact of relationship of death to service.  
Absent competent evidence of a nexus between the disorders 
which caused the Veteran's death and his period of active 
service, there is no reasonable possibility that the claim 
could be substantiated.  Accordingly, the petition to reopen 
must be denied.  

Legal Entitlement to Non-service-connected Death Pension 
Benefits

The appellant seeks non-service-connected death pension 
benefits based on the service of her husband, who died in 
February 1996.  He had beleaguered status from January 17, 
1942, to April 8, 1942; was in no casualty status from April 
9, 1942, to May 16, 1945; and was a member of the Regular 
Philippine Army from May 17, 1945, to October 30, 1945.  He 
had no recognized guerilla service.  He died in February 
1996.  

Non-service-connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1521, 1541.  To establish basic 
eligibility for VA non-service-connected death pension 
benefits, in part, the claimant must be a veteran who had 
active military, naval, or air service. 38 U.S.C.A. § 101(2), 
(24), 1521; 38 C.F.R. § 3.1, 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service of persons 
enlisted under section 14 of Public Law No. 190, 79th 
Congress (Act of October 6, 1945), is included for VA 
compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945 and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA non-service-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA non-
service-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 
38 U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In short, under 38 C.F.R. § 3.203, a 
claimant is not eligible for VA benefits based on Philippine 
service unless a United States service department documents 
or certifies their service.  Soria, 118 F. 3d at 749.  In 
this case, the Veteran's service has been verified, as 
detailed above.

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the U.S. Armed Forces, Far East (USAFFE) 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
U.S. shall not be deemed to have been active military, naval, 
or air service for the purposes of non-service-connected 
death benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  
The Veteran's service pre-dates July 1, 1946.  Therefore, 
regrettably, the Board finds that the appellant is not 
eligible for the requested benefit based on the Veteran's 
service.  While the Veteran's service, as described above, 
may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a non-service-
connected death pension.

In this case it is the law that is dispositive of the issue.  
Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the Veteran's service.  The 
disposition of this claim is based on the law, and not the 
facts of the case, and entitlement to non-service-connected 
death pension benefits is not warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Accrued benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within one year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has made it clear that, in order to 
support a claim for accrued benefits, the veteran must have 
had a claim pending at the time of his death 


for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. February 11, 
1998).

In this case, there was no claim pending at the time of the 
Veteran's death. Accordingly, there is no legal entitlement 
to accrued benefits. 


ORDER

New and material evidence not having been received, service 
connection for the cause of the Veteran's death is not 
reopened, and the appeal is denied.

Entitlement to VA non-service-connected death pension 
benefits is denied.

Entitlement to accrued benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


